In a proceeding to discipline an attorney, petitioner moves to confirm the Official Referee’s report. In his report the Referee finds that certain of the charges have been established by the proof and that certain of the charges have not been established, and he recommends that respondent be suspended from practice for two years. Motion to confirm granted and report confirmed, except as to the measure of discipline to be imposed. In our opinion, respondent’s misconduct was of such a serious nature as to require his disbarment. Accordingly, the Referee’s report is confirmed to the extent indicated, respondent is disbarred and his name ordered to be struck from the roll of attorneys, effective as of March 4, 1963. Beldoek, P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.